GOSHORN, Judge.
We find no reversible error in this Anders appeal.1 There is, however, a clerical error. At sentencing, all parties understood that Count 1, armed burglary of a dwelling with a firearm, was a first degree felony punishable by life. § 810.02, Fla.Stat. (1993). However, in the written judgment, Count 1 is mistakenly listed as a second degree felony. Because this was obviously a clerical error, we remand this case to the trial court for correc*400tion. It shall not be necessary for defendant to be present when this matter is corrected.
The convictions and sentences are otherwise affirmed.
REMAND for correction; otherwise AFFIRMED.
THOMPSON and ANTOON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).